Stockton, J.
The description of the road was sufficient. The statute provides that “ no indictment shall be quashed, if it can be understood -that the offence was committed at some place within the jurisdiction of the court. Code, § 2916. The indictment charged that the defendant “ willfully obstructed the public road, &c., contrary to the law.” This is sufficient averment that the act charged was unlawfully done. In the case of misdemeanors, where the fact laid in the indictment appears to be unlawful, it is unneces*504sary to allege it to have been unlawfully done. Tbe averment is in .no case essential unless it be part of tbe description of tbe offence as defined by some statute, for if the fact as stated be illegal, it would be superfluous to allege it to be unlawful. Starkie’s Criminal Pleading, 85.
Judgment affirmed.